UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7054


ANTHONY BOYD,

                  Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00289-GEC-MFU)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Boyd, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis,    we   affirm   for    the   reasons      stated    by   the   district

court.      Boyd v. O’Brien, No. 7:08-cv-00289-gec-mfu (W.D. Va.

filed May 13, 2008, entered May 14, 2008).                    We dispense with

oral   argument    because      the    facts   and    legal    contentions     are

adequately    presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2